               Case 1:18-cr-00315-JEJ Document 60 Filed 12/17/19 Page 1 of 1




                                                         November 29,2019

To the Honorable Judge:

I, Phyllis L. Calhoun, am writing this letter on behalf of Jorge L. Rosa Hernandez. It has been my pleasure to
have had known Jorge for approximately ten years. He and his wife moved into the neighborhood in the city of
York in which I have lived for more than fifty years. I am an 80-year old senior citizen and live alone since my
husband passed in 2014. Prior to my husband passing, we welcomed Jorge in our home and family as one of our
own children. Matter of fact, Jorge refers to me as “Mom.”

In these treacherous days and times, you do not welcome strangers in your home however, there was a positive
connection that happened with Jorge and praise God a bond was formed. As a result, I came to love Jorge as if
he was my natural son. It grieves my heart and Spirit that Jorge is facing some legal issues.

I must take this opportunity to let you know not a day has gone by that Jorge did not physically come to my
home and ensure I was okay and if anything was needed. He did the same when my husband was living. Not
one time did he do anything that was disrespectful or have us question his integrity. I have seven natural bom
children and each of them know Jorge and trust him to interact with me. I must also say Jorge has everyone he
knows that lives in close proximity make sure no harm or danger comes to me. He also has been calling me
since he has been away and having his wife check in on me.

I am not sure of all the legal issues Jorge is facing and I always talk to him about staying on the straight and
narrow. However, I know with all that is in me Jorge has a good heart and I believe in the depths of his inner
being he wants to do the right thing and has much regret about where he has allowed himself to currently land.

In my world, Jorge is an asset to the neighborhood in which we live. He is well respected by those who live here
and he ensures those he know that are passing through maintain respect and order. I surely have noticed a
negative difference since he has been gone that has made me more concern for my safety.

Your Honor, I have lived long enough to know every action (good or bad) has a consequence. This letter is my
plea on behalf of Jorge to grant him some form of leniency for what he has done. I look at his young family
(wife and two precious girls) and know that he is needed in their circle. I am of the belief good, structured
reform is what Jorge needs and sitting behind bars for long periods is not going to do that for him. If there is
anyway by the grace of God that you could look in your heart and show mercy and favor to Jorge, I would be
ever so grateful to you.

It is my prayer to God evetyday that He would place Jorge in front of someone who would grant him another
chance to do right and live according to the laws of society. While I am not sure the length of my years, I will
continue to do all that I can to influence Jorge to stay out and away from trouble.

                                                                  incerely,.


                                                                 Phyllis L. Calhoun
                                                                 (717) 845-2276
